DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 4 – 5, 8 – 24 and the newly added claim 25 are pending in the instant application.

Response to Applicant’s Remarks
Applicant’s amendments filed on November 22, 2021 have been entered.
The objections to the instant claims 2 – 3 and 7 are hereby withdrawn in view of Applicant’s cancellation of said claims.
The rejection under 35 U.S.C. 112(b) of the instant claims 1, 3 – 7 and 24 as being indefinite regarding the scope of the variable R1 is hereby withdrawn in view of Applicant’s amendment to incorporate the limitations of the variable R1 from the instant claim 2 to the independent claim 1. Claims 2 – 3 and 6 – 7 have been cancelled.
The rejection under 35 U.S.C. 112(b) of the instant claims 2 – 3, 5 – 7 and 24 as being indefinite regarding the structure of the compound of Formula I is hereby withdrawn in view of Applicant’s cancellation of the claims 2 – 3 and 6 – 7. Claims 5 and 24 have been amended to be dependent upon the independent claim 1.
The rejection under 35 U.S.C. 112(b) of the instant claim 4 as being indefinite regarding the reference to the spectral peaks according to FIG. 3, FIG. 4, FIG. 5 and/or FIG. 6 is hereby withdrawn in view of Applicant’s amendments to delete said limitation, and recite the limitations a 1H NMR spectral peak in the range of 3.231 to 3.335 ppm when R1 is …” in the instant claim.
The rejection under 35 U.S.C. 102(a)(1) of the instant claims 1 – 5 and 24 as being anticipated by the WIPO Publication WO 9506469 A1 is hereby withdrawn in view of Applicant’s amendment to delete the scope, wherein R1 is –NH2, in the independent claim 1. Claims 2 – 3 have been cancelled.
Search: Applicant’s amendments necessitate new grounds of search and consideration. Search has been performed for the full scope of the instant claims 1, 4 – 5 and 24 and the newly added claim 25. No prior art was found.

Election/Restrictions
Claims 1, 4 – 5 and 24 – 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8 – 23, directed to the method of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 25, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Danielle Gross, on December 17, 2021.
	The application has been amended as follows:
	CANCEL claim 23.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the publication: Franken Dick et al., Tetrahedron Letters 55 (2014), pp. 3024-3029 (Franken Dick). Franken Dick teaches (see, pp. 3025, Scheme 1) the intermediate compound 4 as presented below:

    PNG
    media_image1.png
    310
    522
    media_image1.png
    Greyscale

However, Franken Dick does not explicitly teach or provide sufficient guidance for the compound, wherein the hydroxyl (-OH) group attached to the phenyl ring is not present, as recited in the instant claims. Therefore, the instant claims are considered novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Claims 1, 4 – 5, 8 – 22 and 24 – 25 are now allowed.
Claims 2 – 3, 6 – 7 and 23 are cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                  

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626